Citation Nr: 1735307	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  14-06 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to March 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, on behalf of the RO in Phoenix, Arizona.

The Board notes that the Veteran's appeal originally included the issue of entitlement to service connection for bilateral hearing loss.  However, the Veteran did not submit a substantive appeal for that issue following the issuance of the March 2014 statement of the case. See 38 C.F.R. §§ 20.200, 20.202, 20.302.  Therefore, that issue no longer remains in appellate status, and no further consideration is required.

In December 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

In February 2017, the Board requested a Veterans Health Administration (VHA) opinion regarding the issue on appeal.  In June 2017, a VHA opinion was obtained.  The June 2017 VHA opinion is favorable to the Veteran on the issue of entitlement to service connection for tinnitus.  Accordingly, the Board finds that it can adjudicate the claim without providing the Veteran notice as required by 38 C.F.R. § 20.903, as there is no prejudice to the Veteran in light of the grant of the full benefits sought.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDING OF FACT

The Veteran's tinnitus is related to his active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As organic diseases of the nervous system, including tinnitus, are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for tinnitus. 

The Veteran has contended that he has tinnitus as a result of in-service exposure to weapons noise and noise from C-119 and C-130 airplanes.  More specifically, during the December 2016 hearing, he reported that he was an ammunition bearer during service, and he described being exposed to engine noise without hearing protection while parachuting from C-119 and C-130 airplanes.

The record includes VA examination reports, various lay statements from the Veteran, including hearing testimony, and jump logs submitted by the Veteran. The Veteran's service treatment records are not available for review and are presumed destroyed in a fire at the National Personnel Records Center in St. Louis, Missouri, in 1973.

In an October 2012 VA examination report, the VA examiner noted that the Veteran reported experiencing recurrent tinnitus for 20 years.  During the examination, the Veteran reported exposure to airplane engine noise without hearing protection.  He also stated that he had 40 years of post-service noise exposure from playing music in bands in noisy venues without hearing protection and driving tractor trailers.  The examiner indicated that she was unable to provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  She noted that, because there were no service treatment records and the Veteran had a history of in-service and post-service noise exposure, it was not possible to determine if his tinnitus was related to his in-service noise exposure without resorting to mere speculation.

In a March 2013 VA addendum opinion, the VA examiner again stated that it was not possible to determine if the Veteran's tinnitus was related to in-service noise exposure without resorting to mere speculation due to his history of significant in-service and post-service noise exposure.

In a June 2017 VHA opinion, the VA examiner opined that it was at least as likely as not that the Veteran's tinnitus was related, at least in part, to the noise exposure that he experienced while on active duty.  Although she determined that it was not possible to differentiate how much of the current tinnitus was due to military versus civilian noise exposure, she noted that the Veteran reported a clear memory of experiencing some tinnitus in 1955 while around cannon fire on active duty.  She also referenced a study concerning the implications for hearing loss and tinnitus due to noise and military service, which stated that, "Tinnitus may occur following a single exposure to high-intensity impulse noise, long-term exposure to repetitive impulses, long-term exposure to continuous noise, or exposure to a combination of impulses and continuous noise."  She listed several potential causes of tinnitus and indicated that noise exposure was felt to be the most likely root of tinnitus.  The audiologist noted that the Veteran's reports of tinnitus were consistent with the degree of weapons and aircraft related noise exposure that he experienced in service.

Based on the evidence of record, the Board concludes that service connection for tinnitus is granted.


ORDER

Service connection for tinnitus is granted.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


